Smith, J. The complaint in this case alleged that appellant was indebted to appellee in the stun of $175, evidenced by a subscription contract, a copy of which was attached as an exhibit to the complaint, and that appellee, relying on the promise of appellant to pay the amount there subscribed by him ($50 per year for a period of ten years) borrowed large sums of money and proceeded to erect and equip a high school building, which it now maintains. That appellee would not have borrowed money nor. erected said high school but for the promise of appellant ajid others to pay the amounts subscribed by them. The contract sued upon was as follows: “We, the undersigned, for the purpose of erecting, equipping and maintaining a high school for the city of Prescott, Arkansas, agree to pay to the board of directors Of the special school district of Prescott, Arkansas, and their successors in office, the sum set opposite our names for a term of ten years, beginning January 1, 1911, said sums to be paid in equal semi-annual installments on the 1st day of January and the 1st day of July of each year, for- said term of ten years, provided, however, that should any subscriber, hereto die or-move away from Nevada County, Arkansas, then payment by such subscriber may cease.. Name Address Amount J: B. Stone. $50.00 This subscription contract was signed by 1’23 citizens, who, collectively, agreed to pay the total sum of $40,750. There was an allegation that appellant had paid no part of his. subscription, and that there was due thereon for the years 1911, 1912, 1913 and the first part of 1914, the sum of $175, which, after due demand, appellant had failed to pay. Appellant answered and alleged that Will Bemis, a director of the school district, and Matt Martin, a real estate dealer in the city of Prescott, called on him. on , two different occasions for the purpose of inducing him to sign said.agreement, and stated and represented to him that the high school building was to be built in the city park, across the street from the Park hotel, which was owned 'by the appellant, and that said high school when completed, would be a free school and no tuition would he charged the patrons of the school, and that said school was to he 'built hy popular subscription, and appellant was to pay no taxes toward its erection, or any indebtedness incurred in its construction. Appellant further alleged that the representations were known to be false at the time they were made, and were made for the purpose of inducing him to sign said subscription contract, and that he believed said representations to be true, and was induced thereby to sign the contract. He filed an amendment to his answer in which he alleged that he did not read over the agreement, and was not aware of the recitals of the subscription contract at the time he signed it. The answer, however, did not allege that any false representations were made to appellant as to the contents of the subscription 'Contract. A demurrer was filed to the answer and sustained, and upon appellant declining to plead further, judgment was rendered against hi-m for the amount sued for, and this appeal has been duly prosecuted from that judgment.  (1) We think the demurrer should have been sustained. It has been several times said by this court that one who has an opportunity to read a contract before signing it can not escape its obligations by saying that he signed it without having read it. In the case of Mitchell Mfg. Co. v. Kempner, 84 Ark. 349, it was claimed that a written contract for the sale of certain machines did not contain certain warranties concerning the machines which Kempner, the vendee, testified the representative of the vendor said if would contain; and he testified that he signed the contract hurriedly without having read it, but presumed it contained the warranties which the agent said would be contained in the contract. That fact was denied by the agent, who testified that Kempner had read the contract. It was there said, however, that it was unimportant whether Kempner had read the contract or not, as he had ample opportunity to do so, and that he could not, when the contents of the writing itself were not misrepresented to him, escape the obligation of the contract by showing that he signed the contract without reading it.  (2) So, here, appellant can not escape the obligation of his written contract which he could have read, but did not do so, there being no allegation of any misrepresentations as to the contents of the writing which he signed. Colonial & U. S. Mortgage Co. v. Jeter, 71 Ark. 185.  (3) Moreover, this subscription contract does not purport to be an agreement between Bemis and Martin, on the one hand, and appellant, on the other. The names of neither Bemis nor Martin are mentioned in the contract. This was a contract which was signed by the public-spirited citizens of Prescott for the erection of a high school in that city, and each subscriber, in signing it, had the right to assume that its provisions applied alike to all the subscribers, and under the allegations of the com-iplaint'which the answer did not deny, this subscription ,(offer was accepted by the school district, and the building ^contracted for was erected, and upon the acceptance of this offer, all of the signers to the contract became bound by its provisions. Rogers v. Galloway Female College, 64 Ark 627. The judgment of the court below is therefore affirmed.